Exhibit 10(iii)(A)2

Mr. Derr, Chairman of the Compensation and Employee Benefits Committee, reported
that at the February 23, 2004 meeting Mirian M. Graddick-Weir, Executive Vice
President-Human Resources, had made a presentation to the Committee regarding a
proposed amendment to the Change in Control provisions of the Senior Officer
Separation Plan (the “Plan”). Capitalized terms used in this paragraph refer to
and have the same meaning as those terms defined in the Plan. The Change in
Control provisions of the Plan currently provide for severance benefits payable
to a Senior Officer whose employment is involuntarily terminated (for reasons
other than Cause), or who terminates employment for Good Reason, within two
years following a Change in Control. The amount of those severance benefits is
equal to three times the sum of the Senior Officer’s annual base rate of pay,
plus target bonus, plus the value of the Senior Officer’s Target Annual Full
Value Equivalent Award (generally comprised of either performance shares,
restricted stock or restricted stock units). A Senior Officer’s Target Annual
Full Value Equivalent Award has been only a part of the Senior Officer’s annual
grant under the 1997 Long Term Incentive Program; the balance of his or her
annual grant under the 1997 Long Term Incentive Program being comprised of stock
options. Under the proposed 2004 Long Term Incentive Program, the full value of
annual awards, including the portion of an annual award that, under the 1997
Long Term Incentive Program, had been comprised of stock options, would be
comprised of only “full value equity” compensation (which includes, but is not
limited to, restricted stock, restricted stock units, and performance shares).
Thus, the value of a Senior Officer’s Target Annual Full Value Equivalent Award
under the 2004 Long Term Incentive Program would be significantly greater than
the value of a Senior Officer’s Target Annual Full Value Equivalent Award under
the 1997 Long Term Incentive Program. Accordingly, it was recommended that the
value of a Senior Officer’s Target Annual Full Value Equivalent Award be
eliminated from the calculation of a Senior Officer’s Change in Control
severance benefit under the Plan. The Committee recommended that the Board adopt
the following resolution:

          Whereupon, on motion, it was:

               RESOLVED: that, subject to the conditions set forth in the
October 23, 2000 resolutions of the AT&T Board of Directors regarding Change in
Control benefits, the Senior Officer Separation Plan (the “Plan”) is hereby
amended to eliminate the value of a Senior Officer’s Target Annual Full Value
Equivalent Award from the calculation of a Senior Officer’s Change in Control
severance benefit and that the Executive Vice President – Human Resources, with
the concurrence of the Vice President – Law and Corporate Secretary, is hereby
authorized to prepare a formal amendment to the Plan, such amendment to be
effective concurrently with, and subject to, the approval by the Company’s
shareholders of the 2004 Long Term Incentive Program at the Company’s 2004
Annual Meeting.